Title: To George Washington from Colonel Thomas Procter, 3 April 1779
From: Procter, Thomas
To: Washington, George


Sir
Philadelphia April 3d 1779
On receiving your Excellencys Letters Dated the 24th & 26th March, I Obtain’d the Resolves of Congress of the 15th and wou’d very Speedily have forwarded the State of My Regiment Agreeable to said Resolve, were I not engaged in transporting Artillery, Store’s &ca to Billingsport and Fort Island.
In a late Return of My Regiment handed to your Excellency, the heading was Nearly the same as former Returns, Made when I was at Head Quarters to Genl Knox, and I beg leave to Assure you, that I have no desires Nor no Sinister View in being abstracted from the Continental Service, while it may be Judged I can be of Any Use But having Expended More than three thousand Pounds for Recruiting men since January 1778 found no Means of Obtaining the same, without being again recognised by this State. under this Consideration, I appealed to Congress and Obtain’d their Resolve in my favour, which was taken No Notice of, ’till I made a second Appeal to the Honble House of Assembly Who pass’d the Inclosed Resolve of the 12th of March Ulto and a draft manuscript for the Money I expended, I hope, Notwithstanding I may be Intitled to the benefits of this State, with the Other Officers of it; that there may be no Impropriety in my Rank being consider’d with the rest of the Officers of Artillery, as I view myself liable to be call’d to Any part of the Continent when your Excellency shall think proper to Order it, in which act I shall receive the utmost pleasure. I am With due regard. Your Excellency’s Obdt And Most Hble Servt
Thoms Proctor Col:
P.S. with the Inclosures, is, the present State, of my Regiment, accounting for none but what are Actualy in Service.

